Citation Nr: 9935358	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-39 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
  
Entitlement to service connection for a low back disorder 
with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1945 to February 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision from the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO), 
which denied, in pertinent part, entitlement to service 
connection for a low back condition with sciatica.  The 
veteran's claim of entitlement to service connection for 
bilateral hearing loss was granted in a December 1997 rating 
decision.  Thus, that issue is no longer before the Board for 
appellate consideration.

The Board also notes that in December 1975, the veteran filed 
a claim of entitlement to service connection for a back 
condition.  In an April 1976 rating decision, the RO denied 
entitlement to service connection for degenerative joint 
disease.  However, the rating decision does not clearly 
address the issue of entitlement to service connection for a 
back condition, nor does the cover letter clearly notify the 
veteran that his claim of entitlement to service connection 
for a back condition was denied.  Therefore, the Board has 
not considered the April 1976 rating decision as final.  
38 C.F.R. § 1103 (1999).

Finally, the Board notes that in November 1999, the veteran 
indicated that he was seeking an increased disability 
evaluation of his service-connected right ankle disability.  
This matter is referred to the RO for appropriate action.



FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
low back disorder and an incident of service has not been 
presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder with sciatica is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind. 

Factual Background

A separation examination dated in January 1947 reflects that 
the veteran's systems were clinically evaluated as normal.  
It was noted that the veteran was treated in Germany in 
December 1946 for gonorrhea and in July 1946 for a sprained 
right ankle.  

Information from the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, for 
the year 1945 reflects that the veteran was admitted to a 
hospital at Fort Sam Houston, Texas in July 1945.  A 
diagnosis of "[o]bservation for disease, no disease found" 
was noted.  The veteran was hospitalized for eleven days and 
then returned to duty.  

A VA discharge summary dated from October 1947 to November 
1947 reflects that the veteran was admitted and treated for 
an abscessed molar tooth.  The record is silent for 
complaints relevant to a back condition.  

Relevant VA outpatient treatment records dated from February 
1972 to November 1975 reflect treatment of the eyes and back.  
It was noted in February 1974 that x-ray examination revealed 
disc disease at L2-3.  Mild degenerative arthritis and back 
muscle spasm were also noted.  

Relevant VA outpatient treatment records dated from 1974 to 
1996 reflect complaints of low back pain with radiation into 
the left hip area.  Various impressions of degenerative joint 
disease and chronic back pain were noted.  It was also noted 
on several clinical records that the veteran had no history 
of trauma or injury to the back.  

Private medical records dated in October and December 1993 
reflect treatment for mild cardiomegaly and prostatic 
hypertrophy with obstruction.

At his December 1996 RO hearing, the veteran testified that 
in July 1945 he was sent to a hospital for treatment of 
syphilis.  The veteran stated that he was given a spinal tap 
and the doctor stabbed him two or three times.  The veteran 
also testified that his back hurt afterwards and continued to 
hurt.  The veteran stated that he was hospitalized for two 
weeks and treated with penicillin shots.  (Transcript, page 
2).  The veteran also testified that he fell on the obstacle 
course with a full backpack on and hurt his back at that 
time.  (Transcript, pages 2-3).  The veteran stated that 
after his discharge from service, he sought treatment from 
several different chiropractors and doctors as well as a VA 
facility.  (Transcript, page 3).  The veteran also reported 
seeking treatment for his back from a private physician a few 
weeks after his discharge from service, but stated that the 
physician had passed away and the records were unavailable.  
(Transcript, page 4).  The veteran testified that after his 
discharge from service, he did farm work.  The veteran denied 
injuring his back after service.  (Transcript, pages 5-6).  

Relevant private treatment records dated in February 1997 
reflect treatment for back pain and arthritis.  A radiology 
report of the sacrum revealed no gross abnormalities.  

Additional private treatment records dated from February 1997 
to November 1997 reflect treatment and complaints relevant to 
cervical, neck, and low back pain.

Upon VA examination of the joints dated in April 1997, the 
veteran complained of low back pain which radiated down the 
right leg to the foot and numbness in the right leg.  
Examination of the back revealed a negative straight and 
crossed leg examination.  The examiner noted no spasm was 
felt in the back.  A relevant diagnosis of degenerative joint 
disease of the lumbar spine with radiculopathy, loss of 
motion but no muscle spasm, and a very slow gait was noted.  
A radiology report of the lumbar spine revealed mild 
degenerative joint disease for the veteran's age and narrowed 
discs between L3, L4, and L5.  No evidence of acute or 
chronic compressions was noted.  

Upon VA examination of the joints dated in June 1997, the 
veteran complained of low back pain with radiation down to 
the knee.  The veteran did not complain of numbness except in 
the feet.  The veteran reported that his back had bothered 
him since having a lumbar puncture during service.  Upon 
physical examination, the examiner noted significant 
limitation of motion of the cervical spine and a flat lumbar 
spine.  Tenderness to light touch and percussion were also 
noted.  The examiner noted that any attempt to manipulate the 
legs while the veteran was lying supine resulted in 
complaints of low back pain.  The examiner opined that the 
complaints were in excess of the physical findings.  A 
relevant diagnosis of severe osteoarthritis of the lumbar 
spine was noted.  The examiner stated that he was unable to 
find evidence of radiculitis in the lower back on this 
examination.  The examiner also opined that the veteran's 
osteoarthritis of the lumbar spine was not associated with 
having had a lumbar puncture.  

Private treatment records dated in August 1998 reflect an 
impression of coronary artery disease.  The records are 
silent for complaints or treatment relevant to the back.

An August 1998 magnetic resonance imaging report of the 
lumbar spine reflects an impression of diffuse lumbar spine 
intervertebral disc desiccation, slight narrowing of the 
neural foramina at L2-L3, slight narrowing of the neural 
foramina and lateral recesses at L4-L5, and large central 
disc extrusion at L5-S1 with narrowing of both recesses and 
possible entrapment of S1 roots.   

Private treatment records dated in March 1999 reflect 
impressions of exacerbation of congestive heart failure and 
coronary artery disease.  The records are silent for 
complaints or treatment relevant to back pain.  

A March 1999 statement from a private physician states that 
the veteran was treated periodically for a low back condition 
that began in 1978 and treatment continued until 1982, when 
the veteran's employer went out of business and the veteran 
lost his insurance coverage.  The physician noted a clinical 
classification of debilitating chronic low back syndrome with 
lumbar nerve radicular neuropathy.  

A June 1999 statement from a lay witness states that he and 
the veteran reported for a physical in July 1945 and the 
veteran was very sick.  The lay witness also stated that he 
went on to boot camp, but did not remember the veteran going 
with him.  

At his January 1998 hearing before a member of the Board, the 
veteran testified that fluid was drawn from his spine in July 
1945 and his back hurt.  (Transcript, page 3).  The veteran 
also stated that after being hospitalized for about 20 days, 
he went on to basic training.  While in basic training, the 
veteran stated that he had to climb a wall on the obstacle 
course with a full backpack and he fell.  The veteran 
testified that his back had been bothering him ever since.  
(Transcript, page 4).  The veteran stated that his back did 
not bother him before entering military service.  
(Transcript, page 4).  The veteran testified that his back 
hurt him every day and sometimes he did not feel like getting 
out of bed.  He also testified that he felt it was because of 
the spinal tap during service.  (Transcript, page 5).  

The veteran reported seeking treatment for his back pain 
about two weeks after his discharge from service.  The 
veteran stated he was treated with pills and a heating pad.  
(Transcript, page 6).  The veteran denied injuring his back 
at work and stated that he first sought treatment for his 
back from VA in 1970.  (Transcript, page 6).  The veteran 
reported that he was treated with pills and bed rest after he 
fell on the obstacle course during service.  (Transcript, 
page 8).  The veteran's spouse stated that he had been having 
a lot back trouble recently.  (Transcript, page 9).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
low back disorder with sciatica is not warranted.  

Although the veteran contends his back disorder is the result 
of an in-service spinal tap and subsequent fall, the medical 
evidence of record does not support those contentions.  The 
Board recognizes that the veteran's service medical records 
are not available; however, the January 1947 separation 
examination is available and reflects no musculoskeletal 
abnormalities, no complaints of back pain, and no history of 
treatment for a back related injury.  The Surgeon General's 
report reflects only that the veteran was hospitalized in 
July 1945 for observation but no disease was found.  

Additionally, the June 1997 VA examiner opined that the 
veteran's osteoarthritis of the lumbar spine was not 
associated with having had a lumbar puncture.  Thus, the 
record is silent for competent medical evidence of a nexus 
between the veteran's current low back disorder with sciatica 
and an incident of service.  

Unfortunately, the veteran's claim is supported solely by his 
own contentions.  As stated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999), where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reveal that the veteran possesses any medical expertise.  
Thus, his lay medical assertions to the effect that the in-
service spinal tap caused or substantially or materially 
contributed to his current low back disorder with sciatica 
have no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
etiology of his own back condition.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

Although the veteran testified that he has been bothered by 
back pain since his discharge from service, the record is 
silent for evidence of complaints or treatment related to the 
low back until 1972, more than twenty years after his 
discharge from service.  The Board finds that the veteran has 
therefore not demonstrated the presence of a chronic disorder 
in service or evidence of continuity of symptoms that would 
warrant further development under 38 C.F.R. § 3.303(b) 
(1999).  See Savage v. Gober, 10 Vet. App. 488 (1997).

In the absence of competent medical evidence of a nexus 
between the veteran's current low back disorder with sciatica 
and an incident of service, the claim is not well grounded 
and must be denied.



ORDER

The claim of entitlement to service connection for a low back 
disorder with sciatica is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

